In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 17-1956V
                                    Filed: November 30, 2018
                                         UNPUBLISHED


    MICHAEL VALESE,

                         Petitioner,                          Special Processing Unit (SPU);
    v.                                                        Damages Decision Based on Proffer;
                                                              Influenza (Flu) Vaccine; Guillain-
    SECRETARY OF HEALTH AND                                   Barre Syndrome (GBS)
    HUMAN SERVICES,

                        Respondent.


Maximillian J. Muller, Muller Brazil, LLP, Dresher, PA, for petitioner.
Ryan Daniel Pyles, U.S. Department of Justice, Washington, DC, for respondent.

                                DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On December 15, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that he received an influenza (flu) vaccination on
November 19, 2015, and thereafter suffered from Guillain-Barré syndrome (GBS).
Petition at 1. The case was assigned to the Special Processing Unit of the Office of
Special Masters.




1The undersigned intends to post this ruling on the United States Court of Federal Claims' website. This
means the ruling will be available to anyone with access to the internet. In accordance with Vaccine
Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information, the
disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the undersigned
agrees that the identified material fits within this definition, the undersigned will redact such material from
public access. Because this unpublished ruling contains a reasoned explanation for the action in this
case, undersigned is required to post it on the United States Court of Federal Claims' website in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management
and Promotion of Electronic Government Services).
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        On November 27, 2018, respondent filed a Rule 4(c) report and proffer on award
of compensation (“Proffer”) indicating petitioner should be awarded $105,000.00. Rule
4/Proffer at 4. On November 30, 2018, a ruling on entitlement was issued, finding
petitioner entitled to compensation for GBS.

        In the Rule 4/Proffer, respondent represented that petitioner agrees with the
proffered award. Based on the record as a whole, the undersigned finds that petitioner
is entitled to an award as stated in the Rule 4/Proffer.

       Pursuant to the terms stated in the Rule 4/Proffer, the undersigned awards
petitioner a lump sum payment of $105,000.00 in the form of a check payable to
petitioner, Michael Valese. This amount represents compensation for all damages
that would be available under § 15(a).
       The clerk of the court is directed to enter judgment in accordance with this
decision.3


IT IS SO ORDERED.


                                     s/Nora Beth Dorsey
                                     Nora Beth Dorsey
                                     Chief Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing
of notice renouncing the right to seek review.


                                                2